DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      SANDERA M. COCHRAN,
                           Appellant,

                                   v.

                     REGINA MARIE TERRERO,
                            Appellee.

                             No. 4D20-1648

                         [January 28, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. FMCE19-014034.

  Sandera M. Cochran, Fort Lauderdale, pro se appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.